Opinion issued April 25, 2019




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                             ————————————
                               NO. 01-18-00766-CV
                            ———————————
                        DARRIEL LOVINGS, Appellant
                                         V.
                         FRANCES LOVINGS, Appellee


                    On Appeal from the 310th District Court
                             Harris County, Texas
                       Trial Court Case No. 2017-60555


                          MEMORANDUM OPINION

      Appellant, Darriel Lovings, has failed to timely file a brief. See TEX. R. APP.

P. 38.6(a) (governing time to file brief), 38.8(a) (governing failure of appellant to

file brief). After being notified that this appeal was subject to dismissal, appellant

did not adequately respond. See TEX. R. APP. P. 42.3(b) (allowing involuntary
dismissal of case).

      We dismiss the appeal for want of prosecution for failure to timely file a brief.

We dismiss any pending motions as moot.

                                  PER CURIAM
Panel consists of Chief Justice Radack and Justices Goodman and Countiss.




                                          2